Case 4:19-cv-00696-ALM Document 148-1 Filed 03/08/21 Page 1 of 2 PageID #: 4904




                       Exhibit A
Case 4:19-cv-00696-ALM Document 148-1 Filed 03/08/21 Page 2 of 2 PageID #: 4905




                               UNITED STATE DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


   LARGAN PRECISION CO., LTD.,

                          Plaintiff,

          v.
                                                       Case No. 4:19-cv-696-ALM
  ABILITY OPTO-ELECTRONICS
  TECHNOLOGY CO., LTD.; AOET                           DEMAND FOR JURY TRIAL
  TECHNOLOGY CO., LTD.; AND HP
  INC.,

                          Defendants.


      NOTICE OF APOLOGY FROM AOET'S CHAIRMAN TO LARGAN PRECISION

          The chairman of Ability Opto- E lectronics Technology Co ., Ltd . (" AOET ") issues the

   following formal apology to Largan Precision Co ., Ltd. ("Largan") related to this matter:

          On behalf of Ability Opto-Electronics        Technology Co., Ltd . and myself, I sincerely

   apologize to Largan Precision Co. , Ltd. for the improper actions AOET has taken regarding

   Largan' s patents, copyrights, and trade secrets . Those actions are further identified at least in the

   proceedings in this Court and the United District Courts for the Northern District of California ,

   and the findings of Taiwan's Intellectual Property Court and Taiwan Taichung District Cowt.

   Please accept the agreed payments from AOET to Largan as part of our apology. Please be

   assured that AOET has taken steps to ensure that AO ET does not again infringe Largan ' s

   copyrights or misappropriate Largan's trade secrets.        \~


                                                          Vic~      o
                                                          Chairman, Ability Opto- Electronics Co ., Ltd .
